Barclay, J.
This action was brought in 1892 by the widow, and some of the children, of W. "W. Good-rick against his married daughter, whose husband is joined with her as defendant.
The object of the action is to obtain partition of a tract of four hundred and eighty acres of land in Bates county. The defendant daughter resists partition on the general ground that she is equitably the sole owner of the entire property. That defense is set up by answer, which plaintiffs have put in issue by a reply.
The case was tried by the court, without objection from either party as to that mode of trial.
Many material facts are admitted by the pleadings and by the testimony of both parties. W. W. Good-rick died intestate, July 8, 1891. The land in dispute stood in his name as record owner at that time. He had been twice married. The defendant Mrs. Harrison is his daughter by the first marriage.
The first Mrs. Goodrick died in 1867, while this daughter, her only child, was a very young infant. The latter inherited from her mother a tract of six hundred and forty acres of land,- of which the four hundred and eighty acres now in controversy formed part.
*267After some years Mr. Goodrick married the present Mrs. Goodrick, plaintiff. Thereafter the daughter of the former union lived with her father and stepmother, until her marriage to Mr. Harrison, December 29, 1883, shortly after she attained her majority.
Mr. Goodrick was duly appointed guardian of his daughter, and made final settlement of her estate in December, 1883, a few days before her marriage.
About the same time (and before defendant married) she conveyed the four hundred and eighty acres to her father by deed, duly recorded. A short time after her marriage, her father delivered to her a deed conveying to her the remaining one hundred and sixty acres of the six hundred and forty tract.
These deeds were made in accordance with an agreement between father and daughter to thus divide the land inherited by the latter from her mother, but which her father then held in possession as tenant by the curtesy.
The daughter’s claim in the present action is that her deed to her father is void in equity because obtained by undue influence, etc., and as to that claim there is conflicting testimony.
The trial judge found against the claim, and decreed partition of the land between the widow and all the children (including defendant). The widow had elected to take a child’s part.
Defendants appealed in the usual way.
No fuller statement of the ease is necessary to an understanding of the rulings.
1. The proposition asserted by defendant is sound (as applied to this case) namely, that the burden of proof is on plaintiffs to show that the bargain between defendant and her father, Mr. Goodrick (then her guardian) was fair and just to her.
Dealings between guardian and ward, while that *268relation exists, or while the influence arising therefrom is yet operative, are considered by courts of equity proper subjects for investigation. Where the guardian claims a benefit from such dealings, it should be made to appear that they involve no injustice to the weaker party in the transaction, who thus is placed in some measure under the protection of the court of equity, even though, at the time, he may be of age and lawfully competent to contract.
2. The plaintiffs’ reply to the claim of unfairness and undue influence (in the apportionment of the six hundred and forty acres between father and daughter) is that the one hundred and sixty acres allotted to the daughter was at that time well worth as much as the four hundred and eighty acres which the father thereby acquired.
He was at that time forty-six years old. He was entitled to the rents and profits of the entire six hundred and forty acres during his life, as tenant by the curtesy. According to recognized standards for estimating his expectancy of life, and in view of the evidence as to the income of this property, his interest in the total estate, in 1883, was somewhat over fifty percent of its then value. His daughter’s interest was the remainder of its value, viz., the whole estate, less his life estate.
There is ample evidence in the record, and we consider that the trial court rightly found, that the smaller tract, received by the daughter, whereon she resided for eight years with her husband, and exclusively enjoyed until her father’s death, was, at least, of equal, if not of greater, total value than the larger tract which the father received.
3. There is some claim that the daughter was ignorant of her rights as heir at law of her mother, and was kept in ignorance thereof by her father and step*269mother. But her marriage, immediately after this transaction, the retention of the property and enjoyment of it, and the establishment by her at that time of a separate home with her husband, certainly suggest ample opportunities for her independent investigation of the nature of her ownership of the land affected by the dealings with her father.
We are satisfied that she could not have remained in ignorance of her true relations to the property in question for any great length of time after her marriage. Yet she took no steps to undo the bargain made with her father, until after his death and until this suit was brought, some eight years after her marriage.
The issue of laches, however, is not important in view of our holding on the other questions.
4. Some point is made here as to the admissibility of offers of proof by defendant which the court excluded. They were offers of testimony by defendant herself to contradict the account given by some of plaintiffs’ witnesses of interviews at which defendant was said to be present. Defendant offered to show that she was not present at such interviews. We do not think it material to discuss the correctness of those rulings.
In equity cases wherein this court passes on the facts, it has authority to admit or exclude evidence offered or rejected at the trial on the circuit, where the purport thereof is clear, without necessarily granting a new trial.
Even accepting in evidence the statements offered by defendant to be shown in contradiction of certain of plaintiffs’ witnesses, we would still remain of opinion that the decree of the trial court should not be disturbed. Whether defendant was, or was not, present at the conversations, is unimportant to],the result reached, and could not affect it. So the error in ruling on those offers of evidence (if error there was, which we do not *270hold) is, in any aspect of the present appeal, harmless, and does not form a basis for a reversal (R. S! 1889, sec. 2303).
The judgment is affirmed.
Brace, C. J., and Macfarlane and Robinson, JJ., concur.